Title: Joseph C. Cabell to James Madison, 12 March 1827
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                12 March. 1827.
                            
                        
                        The Assembly rose on the 9th inst. after a session of 96 days. I hasten at the first leisure moment to
                            account to you for my apparent inattention of late. It has proceeded entirely from my absence from this place on a journey
                            to Philadelphia with a deranged brother, which occupied my time from the 11th Feb. till the 2nd. inst. His removal to the
                            Hospital in that city seemed to be a measure of necessity, & there was no one who was thought so fit to conduct
                            him there as myself. The call was a very sudden one. Until the 10th Feb. it was understood that my nephew would accompany
                            his Uncle. On that day I discovered that it would be proper for me to take his place, & I set out after only a few
                            hours preparation. I had much difficulty & trouble in the Journey & buried my brother in about a week
                            after I reached Philadelphia. Mr. Todd whom I had the pleasure to see at Heiskell’s where I lodged has probably mentioned
                            me in one of his late letters. All the business in which I was called on to take a particular interest was so prepared as
                            to suffer no injury in my absence. The House of Delegates twice rejected a proposition to pay our University debt. They
                            also refused to purchase Mr. Jefferson’s Bust & Library. I renewed the latter proposition in the Senate in the
                            form of an Amendment to the appropriation Bill, where it was lost by a majority of one vote. A Levelling spirit seems to
                            have usurped a temporary dominion over the public mind, threatening the total degradation of our character as a State. I
                            trust it will be of short duration. Finally, the active friends of the University thought it expedient to ask for a power
                            to borrow any sum not exceeding $25000, on the credit of our annuity, in order to enable us to pay off the workmen, and to
                            get along, till another and better Assembly can get in place. This Bill passed; and it gives the board of Visitors power
                            to fix the stated meetings, provided there shall not be less than one in each year. In consequence of the passage of the
                            Bill, the old period of our stated meetings are done away: and the regular stated meeting will be at the public
                            examination in July. This will be a great relief to most, if not, all the members. It is possible that the creditors of
                            the institution will endeavor to prevail on you to call a meeting to provide for their claims in the Spring. Mr. Johnson,
                            Mr. Loyall Genl. Breckenridge & myself, unite in the wish that you will not call the board together before our
                            regular meeting in July, unless there should be greater necessity than we are apprized of at this time. We would not
                            willingly treat with disrespect your call: but our private affairs would make it next to impossible for us to attend. Mr.
                            Johnson, & Mr. Loyall & Genl. Breckenridge have requested me to express this wish on their parts, and I have no
                            doubt, that yourself, Mr. Monroe, & Genl. Cocke, will concur with us. I shall make a short visit to Nelson in a few
                            days, & pass thro’ Charlottesville to see the officers & Professors. I shall however return to the lower
                            country & remain there till June.
                        You will perceive that the Genl. Assembly has again pronounced the opinion that Duties for the protection of
                            domestic manufactures are unconstitutional. I made an effort to amend the resolution in the Senate so as to declare the
                            increased duties of 1824, impolitic and unjust, but lost the motion by a vote of 14 to 8. You will also perceive that I am
                            particularly singled out for public reprobation at the dinner given to the Honb. John Randolph in this City. In the debate
                            in the House of Delegates Genl. Taylor having quoted the opinion of Mr. Jefferson as expressed in his messages to
                            Congress, Mr. Giles declared in reply that he knew that Mr. Jefferson had changed his opinion as to the Constitutionality
                            of protecting Duties, & referred to a private letter which he had received from him. I have not seen the letter
                            myself: but I believe a letter has been shewn to some of the members. Whether Mr. Jefferson has gone so far as to declare
                            the Tariff unconstitutional I must still doubt. I supported his administration, as well as yours, in this particular,
                            agt. the opposite party, & now Mr. Jefferson himself is quoted to destroy my self & others who will not
                            shift our Principles to subserve the purposes of Genl. Jackson’s party in Virginia. I should be much obliged to you if you
                            could furnish me with any information tending to establish the Constitutionality of the Tariff. I am more & more
                            of opinion that the power to regulate commerce as well as the power to lay duties, authorize the protection of
                            manufactures. The argument of Construction Construed & of political disquisitions, I think may be satisfactorily
                            refuted. In regard to the policy of the Tariff, I have endeavored to defend a limited Tariff to ensure the manufacture of
                            articles of first necessity in time of war. I think the system adopted is too broad & carried too far. The
                            information which I most desire is such as would shew that the power existed in the State before the year 1787, &
                            that it passed from the State to the Federal Govt. at that period.
                        Governor Tyler recommended the republication of the Journals at my instance in consequence of seeing your
                            letters. No motion was made in the House of Delegates. But I caught hold of a bill in the Senate relative to public
                            records, & have succeeded in getting an amendment adopted whereby the Executive are authorized and required to
                            cause to be printed 250 Copies of the public Journals from 1777 to 1790, both inclusive, & to hold them subject to
                            the order of the Genl. Assembly. I am, dear Sir, very respectfully & truly yours
                        
                            
                                Joseph C. Cabell
                            
                        
                    